MR. JUSTICE DALY
dissenting:
I must respectfully dissent. First of all, for clarification purposes, I find it necessary to comment on the paragraph in the majority *172opinion concerning an auditor’s professional qualifications. This paragraph is simply not involved in this case, has no place in the opinion, and demonstrates no more than a desperate attempt by the majority to justify its holding in this matter, which is truly against the facts. Quite frankly, our local government setup is replete with offices of this kind which, by statute, do not require a degree; however, local governments are furnished with necessary funds to provide professional staffs.
I agree that the proper standard of review in an appeal of a mandamus action was established in Cain v. Dept. of Health, etc. (1978), 177 Mont. 448, 582 P.2d 332, 35 St.Rep. 1056, assetforth in the majority opinion. This Court has indicated that arbitrary or capricious action by an administrative board is an abuse of discretion. State ex re. Sanders v. Hill (P.E.R.S.) (1963), 141 Mont. 558, 381 P.2d 475.
In my opinion, appellants’ argument is tenuous at best. They argue that the trial court abused its discretion when it determined that the County Commissioners abused their discretion and in failing to adequately fund the County Auditor’s office. As provided by statute, both parties to this action have broad discretionary powers. The Board of County Commissioners has discretion in budgeting county offices and supervising their conduct, sections 7-4-2110, MCA. The County Auditor has broad discretionary powers of investigation, section 7-6-2408(2), MCA. This Court’s task, therefore, is twofold: first, to determine if the District Court abused its discretion in issuing a writ of mandamus; and second, to determine if appellants abused their discretion in establishing the budget for the Auditor’s office.
In Porter v. Porter (1970), 155 Mont. 451, 457, 473 P.2d 538, 541, this Court stated:
“. . . a reviewing court is never justified in substituting its discretion for that of a trial court. In determining whether a trial court abused its discretion, the question is not whether the reviewing court agrees with the trial court, but, rather did the trial court in the exercise of its discretion act arbitrarily without employment of *173conscientious judgment or exceed the bounds of reason, in view of all the circumstances, ignoring recognized principles resulting in substantial injustice.”
Also, in Grant v. Michaels (1933), 94 Mont. 452, 23 P.2d 266, 269, and Taylor v. County Commissioners (1954), 128 Mont. 102, 111, 270 P.2d 994, this Court said: “... the phrase ‘abuse of discretion’ implies, not merely an error in judgment, but perversity of will, prejudice, passion, or moral delinquency . . .” In reviewing the decision of the lower court, it is not our function to enter the battle of semantics to determine the duties of the Commission and the Auditor, or the Department of Community Affairs; rather, we must decide if the trial court acted reasonably in arriving at a conscientious decision.
In 14 Am.Jur. Counties, § 33 at 205, the rule is stated as follows:
“The relationship of the courts to the other departments of government is such that they cannot perform executive duties or interfere with the performance of legislative duties. They are not endowed with visitorial powers to approve or disapprove the manner in which county commissions exercise the powers conferred upon them. They cannot reach or control the commissioners in this regard unless in some manner the latter have brought themselves within judicial cognizance. So long as the commissioners act honestly and in good faith and keep within the limits of the powers given them by the law, the courts have no authority to interfere with or control their legitimate discretion.”
In her petition, respondent argues that the Commissioners have a legal duty to make available to the County Auditor both the time and the staff necessary to perform the duties of examination and accounting of county books; and, by cutting the Auditor’s budget, she is prevented from adequately performing her statutorily created duties. Therefore, the Commissioners did not act within the limits of the power given them by law, and it is within the authority of the District Court to intervene and control the discretion of the Commissioners. The District Court does have such authority; and, thus, this case was propertly brought.
*174As set forth in the majority opinion, the District Court made extended findings of fact and conclusions of law, and it is not this Court’s function to substitute its discretion for that of the trial court. We have a duty to scrutinize the manner in which the decision of the trial court was made and determine if the judge acted arbitrarily. Here, in a trial which lasted five days, the District Court heard testimony from thirteen witnesses amounting to over 400 pages of transcript and admitted over thirty-five exhibits into evidence. The court then arrived at a conclusion that the County Commissioners abused their discretion when they failed to perform a legal duty of funding the County Auditor enabling her to carry on examinations of books and records, including audits, in accordance with her statutory duties. It is very clear that the trial court did not abuse its discretion in concluding the Commission’s budgetary decision was prejudicial, exceeding the bounds of reason, and was such an abuse of discretion as to amount to no discretion at all.
The trial court’s mandate in no way usurped or interfered with the Commission’s budgetary power. The court gave the Commission an option to either accept the Auditor’s requested budget for auditing functions or to hold further hearings and thereafter reasonably provide funds to allow their performance.
In my opinion, the trial court did not abuse it discretion. Therefore, it must next be determined if the County Commission’s failure to fund the Auditor’s office, as requested, was a failure to perform a clear legal duty and such an abuse of discretion as to amount to no exercise of discretion at all.
In determining if the Commissioners were under a legal duty to act, the following statues must be considered:
“7-6-2315. Consideration of tabulation by county commissioners — preparation of preliminary budget. (1) The tabulation shall be submitted to the county commissioners by the county clerk and recorder on or before the first Monday of July.
“(2) Upon receipt thereof, the board of county commissioners shall immediately consider the budget in detail and shall, on or *175before the second Monday of July, make any revisions, reductions, addition, or changes that they consider advisable. The tabulation, with any revision, reductions, additions, or changes, is the preliminary budget for the fiscal year which it is intended to cover.
“(3) Upon completion of the budget the county clerk shall immediately transmit one copy of it to the department of community affairs and one copy to the department of revenue.”
“7-4-2110. Supervision of county and other officers. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to:
“(1) supervise the official conduct of all county officers and officers of all district and other subdivisions of the county charged with assessing, collecting, safekeeping, management, or disbursement of the public revenues;
“(2) see that they faithfully perform their duties-,
“(3) direct prosecutions for delinquencies; and “(4) when necessary, require them to renew their official bonds, make reports, and present their books and accounts for inspection.”
It is clear that the above statutes impose a duty upon the Commissioners to formulate a budget in such a manner as to enable county officers to faithfully perform their jobs. Although discretionary the duty may be, it nevertheless is a duty.
A case factually similar to the one at hand was decided in the State of Washington and has been given recent accord. State, ex rel. Yeargin v. Maschke (1916), 90 Wash. 249, 155 P. 1064; accord, Leonard v. Civil Service Commission (1980), 25 Wash.App. 691, 611 P.2d 1290; State v. Pettitt (1980), 93 Wash.2d 288, 609 P.2d 1364; Murphy v. Grand County (1954), 1 Utah 2d 412, 268 P.2d 677. In Yeargin the court stated:
“. . . The general rule, or course, is that the discretionary power of the board of county commissioners is not subject to review by the court. But this is not a universal rule. If the action of the board of county commissioners is arbitrary or capricious, or if its action *176is prompted by wrong motives, there is not only an abuse of discretion, but in contemplation of law there has been no exercise of discretionary power. If an honest discretion, as demanded by the law, has not been exercised, the result is to substitute arbitrary action for such discretion. If a tribunal such as the board of county commissioners acts arbitrarily, or refuses to exercise its discretion, the law will by mandamus require it to exercise its discretionary power. [Citations omitted.]
“In [State ex rel. Brown v. Board of Dental Ex., 38 Wash. 325, 80 P. 544], after stating the general rule that the discretionary power of such tribunal is not subject to review by the court, it is said:
“ ‘But, notwithstanding this, it is equally well established that courts will compel by mandamus the honest performance of official duty, and if, under pretense of exercising discretion, the power is exercised with manifest injustice or is grossly abused, or duty is avoided, the courts will grant relief. The action of the court must, in reality, be based upon the assumption that the inferior tribunal has refused to exercise the discretion with which it is clothed; because, if it acts arbitrarily or fraudulently, or through unworthy or selfish motives, or conspires against the rights of individuals, under the law, and therefore against the law itself, it has not strictly, as is frequently said, “abused its discretion” — a term which is responsible for some confusion of ideas on this subject — but in contemplation of law, it has not exercised its discretion at all, but has sought to substitute arbitrary and fraudulent disposition and determination of the question submitted for the honest discretion demanded by the law. In such cases the law will, by mandamus, compel the tribunal to act honestly and fairly, or, in other words, to exercise its discretion; and, when this distinction is kept in mind, the seeming difficulties which have surrounded this question, and which have caused so much discussion, disappear.’ ” 155 P. at 1065.
The record here is replete with evidence that the budget cuts were motivated by punitive retaliation, rather than by bureaucratic efficiency. The elected auditor who preceeded Linda *177Reep in office testified that the examinations conducted by her office revealed facts about data processing that were potentially embarrassing to some segments of county government. During the budget discussions conducted in the summer of 1978, one of the County Commissioners told the Auditor and her Chief Deputy (Linda Reep) that he had heard complaints from some departments about these audits. The Commissioner told them that he wanted them to “back off,” leaving them with the clear impression that if they did not reduce the scope of their audits, their budget would suffer the next year.
Late in 1978 or early in 1979, the Auditor’s office conducted an examination of the county’s rural special improvement district program which found several significant shortcomings in the financial accountabilty of the program. This audit report made at least one Commissioner “very angry,” as another Commissioner testified that she believed he said that “it would be better” if the employee who prepared the audit report “wasn’t on the county payroll.”
Shortly after this audit report was released, the administrative assistant to the County Commissioners went to Linda Reep’s office to question her about the audit. According to Reep’s testimony, as the administrative assistant left her office he said he had just come to warn her that “the buffalo were coming before I heard their footsteps.” In the context of the conversation, the Auditor inferred that “I was going to be having problems down the line when budget time came.”
When the time came for the Commissioners to take action on the budget request, one Commissioner suggested that the Auditor’s staff be reduced to two fulltime employees. The Commissioners did not vote to cut the Auditor’s staff at that time, but at the next budget meeting they voted to cut two fulltime employees from the Auditor’s budget.
Another Commissioner testified that in the process of making these cuts, a fellow Commissioner “said something to the effect that if she [Linda Reep] had time to do these political hatchet jobs that maybe she didn’t need the amount of help she had.” That same *178Commissioner testified that he said at the time, “Well, one thing about it... at least she’s not going to have so much time to hassle people.”
Following this vote, the Commissioners sent the Auditor a written directive to reduce staff by two fulltime employees, effective with the beginning of the following pay period. The Auditor was to notify the people being terminated within one day of the receipt of the directive. In sending this directive, the Commissioners “desired immediate action.”
Shortly after the Auditor’s visit with the County Attorney, the latter’s office informed the Commissioners that, in the event of litigation, the court would probably require the Commissioners to provide the Auditor with a deputy. The Commissioners thereupon informed the Auditor on July 16, 1979, that the position of deputy auditor would be restored but that additional duties might be assigned to the Auditor’s office. The next day, the Commissioners directed the Auditor to assume complete responsibility for the county payroll system, effective August 5, 1979.
Approximately $15,000 was budgeted for independent audit services in the event that the Auditor could not perform her duties with the staff provided. That money was budgeted in the general governmental account, which has always been subject to the control of the Commissioners and never subject to the control of the Auditor.
Based on the foregoing, I believe it is evident that the budgetary process was vindictive in nature. It is this Court’s duty to find that official government action prompted by the wrong motives is such an abuse of discretion as to amount to no discretion at all, and, therefore, mandamus will lie to compel the proper exercise of power granted. More importantly, government officials should be precluded from acting through selfish motives of conspiring against the rights of individuals, under the law, and, therefore, against the law itself. These are the very types of actions to which the term “abuse of discretion” is directed and, thus, must be thwarted at their source, the decisionmakers.
I would affirm the judgment of the District Court.